Name: Commission Regulation (EEC) No 3130/87 of 20 October 1987 re-establishing the levying of customs duties on articles of apparel and clothing accessories, of leather or of composition leather falling within subheadings 42.03 A, B II, B III and C of the Common Customs Tariff, originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/ 14 Official Journal of the European Communities 21 . 10 . 87 COMMISSION REGULATION (EEC) No 3130/87 of 20 October 1987 re-establishing the levying of customs duties on articles of apparel and clothing accessories, of leather or of composition leather falling within subheadings 42.03 A, B II, B III and C of the Common Customs Tariff, originating in Pakistan, to which the preferential tariff arrangements set out in Council Regu ­ lation (EEC) No 3924/86 apply Whereas, in the case of articles of apparel and clothing accessories, of leather or of composition leather, falling within subheadings 42.03 A, B II, B III and C of the Common Customs Tariff, originating in Pakistan, the individual ceiling was fixed at 5 500 000 ECU ; whereas, on 14 October 1987, imports of these products into the Community originating in Pakistan reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 1 2 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned , may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 24 October 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Pakistan : Order No CCT heading No and NIMEXE-code Description 10.0580 42.03 (42.03-10, 25, 27, 28, 51 , 59) Articles of apparel and clothing accessories, of leather or of composition leather : A. Articles of apparel B. Gloves, including mittens and mitts : II . Special for sports III . Other C. Other clothing accessories Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12. 1986, p. 1 .